Gantt, J.
(dissenting.) — The following plat was offered and read in evidence:



*72' The trial court, having excluded the paper writing or unattested will of 1860, which was offered to show the intention of the. testator as to the boundaries of the land described in his will “as the tract on which I now reside,” found for plaintiffs.
This action of the court constitutes the principal ground of this appeal, and requires us to determine whether the unattested draft of a will of the testator, signe'd by him, was competent to aid the court in arriving at his intention. In the construction of a will the intention of the testator must be gathered from the will itself and all its parts, and that .intention must govern. Bradley v. Bradley, 24 Mo. 311.
It is most clearly settled that when the language employed in the will is clear and of well-defined meaning, extrinisic evidence of what was intended in faót cannot be adduced to qualify, explain, enlarge or contradict the language thus used, but the will must stand as it is written.
Sir James Fitzjames Stephens, in his excellent Digest of the Law of Evidence, art. 91, p. 108, says, “Putting a construction upon a document means ascertaining the meaning of the signs or words made upon it, and their relation to facts. * * * In order to ascertain the relation of the words of a document to facts, every fact may be proved to which it refers or may probably have been intended to refer, or which identifies any person or thing mentioned in it.” In thus proving these facts the rule forbidding the introduction of parol evidence to vary or contradict a written instrument is not infringed.
If, after a careful comparison of all parts of an instrument, the court is in doubt as to the intention of the grantor upon some particular point in the will, it will admit extrinisic evidence of the circumstances and surroundings of the testator at the time he made the *73will; in other words, as nearly as possible, it will put itself in the testator’s place.
In this case, the intention of Robert Y. Thomson to devise “the tract of land on which he then resided” to his wife for life, remainder in fee to the defendant Zachary, is perfectly clear. There is no uncertainty of person as to his devisees. Had he merely used the words “the tract on which I now reside,” the only inquiry necessary would have been the extent and boundaries of that tract, and there could be no doubt as to the propriety of the court admitting evidence to prove the boundaries of that tract, but the testator did not stop with this general description; he defined his home place by certain metes and bounds, and appellant ■claims that he made a mistake in so doing; that by omitting one call for a quarter of a mile west from the northeast corner of the southeast quarter of the northeast quarter of said section 1, he unintentionally cut off this forty acres from the home place.
The trial court admitted evidence on both sides as to the extent of the home place and there was evidence that not only this forty had been used and cultivated by the testator in his life time, but the eighty acres immediately west of it also, which he had devised to his son Alvin.
The trial judge excluded the unattested paper or will offered by appellant to show the intention of Robert Thomson as to the boundaries of “the tract on which he resided,” and this ruling is assigned as error.
In Bradley v. Bradley, 24 Mo. 311, Judge Ryland quotes with approval the language of Chief Justice Thompson, in Mann v. Mann, 14 Johns, p. 1: “It is conceived that there is in principle an objection to the reception of the declarations of intention. When a person executes a written instrument (whether a*will or deed or written agreement) he must be supposed to express *74and embody in the instrument all he has to say of his intention. Thenceforward his intention is to be collected only from the instrument; reference also being-allowed when necessary to surrounding material facts- and existing circumstances. * * * And the ground and reason on which the principle is founded must-obviously be on account of the great danger and inconvenience which would result from evidence of declarations well described by Lord Coke as the ‘nudeaverments of parties to be proved by the uncertain testimony of slippery memory.’ * * * If declarations, are alleged to have been made before or after that time, what complete assurance have we in all cases that the intention of the party at the time of executing the instrument was the same as before that time or had not been altered afterwards.”
Nowit is evident the paper offered could only have the effect of a declaration of Robert Y. Thomson. It could have no force as a will, nor could it be admitted to show his intention. It was extrinisic evidence and the law excludes it, and the trial court committed no error in so holding. Davis v. Davis, 8 Mo. 56; Fitzpatrick v. Fitzpatrick, 36 Iowa, 674; Estate of Garraud, 35 Cal. 336; Kurtz v. Hibner, 55 Ill. 511. Fora review of this last case see Chicago Legal News, March 18, 1871. Graham v. Graham, 23 W. Va. 36; Augustus v. Seabolt, 3 Metc. (Ky.) 155.
II. The only other assignment of error is the refusal of the circuit court to instruct that under the evidence the plaintiff could not recover. It is assumed by this proposition that there was enough on the face of the-will itself to justify the court in supplying the call claimed to have been omitted. This proposition is-much more plausible after we have seen the unattested will that was excluded, but it is our imperative duty in my opinion to disregard that paper altogether, and. *75decide the case as if it had never existed in fact, as it-never has in law.
Let us first apply the description in the will to the-lands left by Robert Thomson, “Beginning in the center of the east end of the lane on the Glasgow and Lexington road, thence north to the' center of section 31, township 52, range 19, thence west to the center of' said section on the west side, thence south to the southwest corner of said section, and still south one quarter-of a mile, thence south one quarter of a mile. ” ¥e have-absolutely no ambiguity up to this point in the-description, but the next call is as follows: “Thence-west one half of a quarter of a mile to the Lexington and Glasgow road. ” Now the evidence was undisputed that this call of a half a quarter would fall short of the - said road one quarter of a mile, but applying the well established rule of law, that fixed monuments must govern a mere call for distance, we proceed on the-elongation of this, line and are brought to the Glasgow and Lexington road, ‘ ‘thence south with said road one quarter of a mile to the center of said road. ’ ’ Here again the fixed monument, the road itself must control and. we must reject one half of a quarter in distance because-there is only a half quarter to the road and “thence (we-follow the road) east with said road in the center-thereof to the beginning.” So that it is perfectly apparent that if we trace these boundaries calling, to-our aid the law which requires us to be governed by fixed monuments, there is no ambiguity on the face of’ this will at all, and we have no foundation for supplying anything to aid it.
But if we supply the call for defendant, and run west as he asks us to do, “thence south one quarter of' a mile, thence west one half of a quarter,, we reach the-Glasgow-Lexington road,” and now unless we imvoke the same rule of law in regard to the permanent monu*76ment, the road, we go a half quarter below the road, which we cannot do unless we reject all the remaining -calls. So that in any event we must resort to this rule of description. But if we are. bound to resort to it for defendant after interpolating a call for a quarter of a mile, which is not in the will, are. we not bound by •every consideration of law to resort to it in the first instance to see whether there is in fact any ambiguity, and, if by using the method which the law prescribes we find a clear, definite boundary, is there any excuse for resorting to the doubtful expedient of importing ■unwritten words into a man’s will? I think not.
I recognize the rule of construction that where there is a good and sufficient general description, followed by an uncertain and insufficent particular description, the courts reject the indefinite particular description ; but can we apply that rule here ? The general •description itself is indefinite. “The tract on which I now reside” was a part only of a large body of lands. It appears from other items of the will he had devised parts of it to the other children. So he did not intend to give it all to his wife. And again, if we would construe it to mean that portion only which was cultivated ■and used as his home farm, the will itself negatives this, because it appears he devised to Alvin eighty •acres of this cultivated land. Is it not clear that the testator intended to carve out of his lands a tract for his widow and son Zachary, giving them the improvements ¶ We think this purpose is clear: Now the rule is clear that where a general description is followed by a specific •description the latter will control if it is definite. That the specific description is absolutely definite, we think 'there is no doubt, and it should control..
The presumption against intestacy is negatived by the Evidence that he left one hundred and twenty-eight acres besides the forty acres in dispute to be sold by *77Ms executors. Schouler on Wills, sec. 515; 1 Jarman on Wills, 761. The quit-claim by the heirs to their mother in no way affects the merits of the case nor the right of the plaintiffs, nor was there any evidence whatever to sustain the statute of limitations, neither can we hear the objection that Mrs. Jenkins is incompetent to sue. " No such issue is in the case.
I think the circuit court correctly ruled and the judgment should be affirmed.